Exhibit FOR IMMEDIATE RELEASE – CALGARY, ALBERTA –MARCH 10, 2009 BAYTEX ENERGY TRUST ANNOUNCES RECORD PRODUCTION, CASH FLOW AND NET INCOME FOR 2008 Baytex Energy Trust (TSX: BTE.UN; NYSE: BTE) is pleased to announce its operating and financial results for the three months and year ended December 31, Highlights · Produced an average of 42,035boe/d for Q4/08 and record annual production of 40,239 boe/d for 2008; · Generated cash flow of $60.5 million ($0.61 per diluted unit) for the fourth quarter of 2008, and record annual cash flow of $433.8 million ($4.51 per diluted unit) for 2008; · Earned net income of $52.4 million ($0.53 per diluted unit) for the fourth quarter of 2008, and record annual net income of $259.9 million ($2.74 per diluted unit) for 2008; · Increased proved reserves by 8% to 125.7 million boe, and proved plus probable reserves by 11% to 187.1 million boe at year end 2008; · Attained reserve replacement ratio of 119% for the exploration and development capital program alone and 233% for the total capital program, including acquisitions; · Achieved three-year finding, development and acquisition (“FD&A”) costs of $11.02/boe of proved plus probable reserves excluding future development costs (“FDC”) and $12.98/boe including FDC; · Realized recycle ratios of 2.9 (one-year) and 2.8 (three-year); and · Grew net asset value per trust unit by 30% to FINANCIAL Three Months Ended YearEnded ($ thousands, except per unit amounts) December 31, 2008 September30, 2008 December 31, 2007 December 31, 2008 December 31, 2007 Petroleum and natural gas sales 199,890 363,044 233,856 1,159,718 745,885 Cash flow from operations (1) 60,472 146,586 98,667 433,823 286,030 Per unit - basic 0.62 1.53 1.17 4.73 3.57 - diluted 0.61 1.47 1.10 4.51 3.34 Cash distributions 55,314 57,233 37,314 197,026 145,927 Per unit 0.68 0.75 0.54 2.64 2.16 Net Income 52,401 137,228 41,353 259,894 132,860 Per unit - basic 0.54 1.44 0.49 2.83 1.66 - diluted 0.53 1.39 0.48 2.74 1.60 Exploration and development 42,969 48,584 34,349 185,083 148,719 Acquisitions – net of dispositions 8,174 78,635 5,064 265,099 245,427 Total capital expenditures 51,143 127,219 39,413 450,182 394,146 Long-term notes 220,362 190,725 177,805 220,362 177,805 Bank loan 208,482 200,445 241,748 208,482 241,748 Convertible debentures 10,195 10,377 16,150 10,195 16,150 Working capital deficiency 93,979 56,446 8,362 93,979 8,362 Total monetary debt(2) 533,018 457,993 444,065 533,018 444,065 Baytex Energy Trust Press Release March 10, ThreeMonths Ended YearEnded December 31, 2008 September30, 2008 December 31, 2007 December 31, 2008 December 31, 2007 OPERATING Daily production Light oil & NGL (bbl/d) 7,803 8,377 8,123 7,575 5,483 Heavy oil (bbl/d) 24,635 24,078 22,196 23,530 22,092 Total oil (bbl/d) 32,438 32,455 30,319 31,105 27,575 Natural gas (MMcf/d) 57.6 60.5 53.9 54.8 51.9 Oil equivalent (boe/d @ 6:1) 42,035 42,538 39,304 40,239 36,222 Average prices (before hedging) WTI oil (US$/bbl) 58.35 118.36 90.68 99.59 72.31 Edmonton par oil ($/bbl) 63.94 122.77 86.41 102.86 76.35 BTE light oil & NGL ($/bbl) 55.31 107.41 74.77 88.92 65.53 BTE heavy oil ($/bbl)(3) 38.93 84.65 50.36 65.22 44.53 BTE total oil ($/bbl) 42.83 90.56 56.55 70.94 48.65 BTE natural gas ($/Mcf) 7.05 8.01 6.31 7.92 6.61 BTE oil equivalent ($/boe) 42.71 80.44 52.45 65.66 46.53 TRUST UNIT INFORMATION TSX (C$) Unit price High $ 27.05 $ 35.01 $ 20.65 $ 35.37 $ 22.92 Low $ 12.81 $ 23.15 $ 18.08 $ 12.81 $ 16.68 Close $ 14.65 $ 25.73 $ 19.00 $ 14.65 $ 19.00 Volume traded (thousands) 31,267 31,620 17,426 123,417 86,185 NYSE (US$) Unit price High $ 25.49 $ 35.20 $ 21.74 $ 35.20 $ 21.74 Low $ 10.16 $ 22.35 $ 18.19 $ 10.16 $ 15.51 Close $ 11.95 $ 24.71 $ 19.11 $ 11.95 $ 19.11 Volume traded (thousands) 14,498 10,240 5,433 34,514 18,063 Units outstanding (thousands) (4) 97,685 96,934 87,169 97,685 87,169 (1) Cash flow from operations is a non-GAAP term that represents cash generated from operating activities before changes in non-cash working capital and other operating items (see reconciliation under MD&A).The Trust’s cash flow from operations may not be comparable to other issuers.The Trust considers cash flow a key measure of performance as it demonstrates the Trust’s ability to generate the cash flow necessary to fund future distributions and capital investments. (2) Total monetary debt is a non-GAAP term, and is defined in note 16 to the consolidated financial statements. (3) Heavy oil wellhead prices are net of blending costs. (4) Number of trust units outstanding includes the conversion of exchangeable shares at the exchange ratios in effect at the end of the applicable reporting periods. This press release contains certain forward-looking information and statements. We refer you to the end of the Management’s Discussion and Analysis section of this press release for our advisory on forward-looking informationandstatements. Page 2 of 35 Baytex Energy Trust Press Release March 10, Operations Review Capital expenditures for exploration and development activities totaled $43.0 million for the fourth quarter of 2008. During this quarter, Baytex participated in drilling 28 (18.1 net) wells, resulting in 22 (15.5 net) oil wells and six (2.6 net) gas wells, with a 100% success rate.Fourth quarter drilling included 18 (12.5 net) Lloydminster area heavy oil wells, six (2.6 net) east-central Alberta gas wells, two (2.0 net) Seal horizontal heavy oil wells, and two (0.98 net) oil wells in the United States. Production averaged 42,035 boe/d during the fourth quarter of 2008, as compared to 42,538 for the third quarter of 2008. Fourth quarter production at our key Seal property averaged 4,658 bbl/d.In the quarter, nine new dual-leg horizontal wells, seven of which were drilled late in the third quarter, were brought on production at average initial production rates of 220 bbl/d per well. Our thermal pilot test well at Seal continued to exceed our original expectations.As of year end 2008, the project has yielded an incremental steam oil ratio (“SOR”) of 1.5 (after deducting projected primary production).SOR is the best single proxy for thermal operating economics.The incremental SOR from our pilot reflects very high thermal efficiency and bodes well for the economics of commercial steam development on our land base at Seal.Moreover, the thermal pilot performance has validated our numerical reservoir simulation models and will assist design and performance prediction for a permanent project.We have targeted production from a permanent steam project at Seal before the end of 2011.We reached another important milestone with the first booking of probable reserves using thermal recovery in our 2008 year-end reserve report. Although covering only approximately the top one-third of the Bluesky Oil Sand on one of our 105 sections of leasehold at Seal, this reserve booking further supports the economics of thermal development. During the fourth quarter, the Burmis acquisition assets continued to meet our pre-acquisition expectations, delivering 3,426 boe/d. Three wells drilled late in the third quarter on Burmis lands in the Ferrier region were tied-in for production during the fourth quarter.Strong well performance was partially constrained by pipeline capacity restrictions. To alleviate the capacity constraints, Baytex is currently constructing an 8 km pipeline which is expected to be completed in the first quarter of 2009. Baytex continued to develop our extensive leasehold position in the Williston Basin in North Dakota in the Bakken/Three Forks light oil resource play. During the fourth quarter, we participated in drilling one (0.375 net) horizontal production well. Baytex also participated in the acquisition of a new 3D seismic survey covering 188,000 acres. The seismic survey was 73% complete at the end of 2008.Net production from North Dakota was 341 bbl/d in the fourth quarter, with 2 (0.75 net) wells awaiting completion. We are maintaining our 2009 average production guidance at 40,000 boe/d. The exploration and development capital budget to deliver this production level is set at $150 million. In addition, we expect to incur $10 million in deferred acquisition payments in respect of our North Dakota land purchase in Financial Review Cash flow from operations for the fourth quarter was $60.5 million, a decrease of 59% compared to $146.6 million for the third quarter of 2008. The largest contributor to the decline was a decrease in commodity prices in the fourth quarter. Baytex received an average oil price of $42.83/bbl before hedging in the fourth quarter, a decrease of 53% compared to $90.56/bbl before hedging in the third quarter. Natural gas prices also decreased in the fourth quarter, with Baytex receiving an average wellhead price of $7.05/Mcf, 12% lower than the third quarter. Net income for the fourth quarter of 2008 was $52.4 million. The decline in commodity pricing noted above was partially offset by unrealized fourth quarter gains of $86.5 million for mark-to-market changes in the value of our financial derivatives contracts. The cash flow contribution of these contracts, which have locked in an average floor price of US$100 per barrel on 4,000 bbl/d for WTI for the 2009 calendar year, will be realized in 2009. The heavy oil pricing differential averaged 34% of WTI for the fourth quarter of 2008, as compared to 15% in the third quarter. The increase in heavy oil differential, when expressed as a percentage of WTI, was exacerbated by the method by which heavy oil differentials are set.Because heavy oil differentials are priced in dollars in the month Page 3 of 35 Baytex Energy Trust Press Release March 10, preceding delivery of the heavy crude, the percentage differential will typically increase in a rapidly declining WTI market, as occurred in the fourth quarter of 2008.Although WTI prices remain volatile on a daily basis, the downtrend in WTI has largely ceased since December 2008.Consequently, the volatility in percentage differentials for heavy oil experienced in the fourth quarter of 2008 has subsided.Heavy oil differentials for the first quarter of 2009 have averaged approximately US$9.00 per barrel, or 22% of the WTI price.Differentials for the second quarter of 2009 are currently being forward-traded at approximately 15% of WTI, resulting in estimated wellhead pricing of $40 per barrel for Lloydminster-area raw heavy crude, based on current WTI prices, foreign exchange rates and condensate costs. Total cash distributions in the year of $197 million, or $2.64 per unit, represented a payout ratio of 45% net of DRIP participation (56% before DRIP), as compared to our 2007 payout ratio of 51% net of DRIP (61% before DRIP). Our payout ratio has remained consistently conservative since our conversion to a Trust in late 2003.
